Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 08/27/2021. Claims1-16 are presented for examination. Claims 1, 15, 16 are independent claim.

Response to Arguments 
Applicant’s arguments filed 08/27/2021 have been fully considered but they are not persuasive.
Applicant alleges Diorio does not teach the antenna device and directional characteristics. The examiner respectfully disagrees. Diorio fig 12 c.18 l.5-18 shows receiver 1204 and 1206 receiving RF wave from a single device 1202. The receivers 1204, 1206 are antenna elements coupled to a single reader, forming an antenna device. Fig 12 top shows the receivers deployed linearly, figure 12 bottom shows the receivers deployed non-linears. Deployed linearly and non-linearly, the receivers receives the signals from the device 1202 at different angles [c.18 l.30 – c.19 l.53]. The different angles of the received signals, AoA, are the directional characteristics.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Diorio et al (US 9,349,032 B1) in view of Pesavento et al (US 2016/0042206 A1).

Consider claims 1, 15
Diorio teaches a method and for determining at least one piece of information on a position of at least one transmitter, comprising an antenna device (Diorio fig 8 c.11 l.56-60 SBR), a signal processing device (Diorio c.15 l.61-63 determines RSSI; hence signal processing device) and a data processing device (Diorio c.15 l.25-27 LPS), wherein the antenna device comprises several different directional characteristics (Diorio c.11 l.60 c.12 l.3, fig 10 c.12 l.57-62 SBR can generate receive beams or transmit beams in different directions), wherein the antenna device is configured to receive for each of a plurality of the directional characteristics at least one signal from the transmitter (Diorio c.19 l.30-53 signals from a tag arrives at different angles at the SBR), wherein the signal processing device is configured to process the signals received from the antenna device and to establish for each of the signals an amplitude value of a field strength of the respective signal (Diorio fig 11 c.15 l.60-63 the received RF signals are measured as RSSI), and wherein the data processing device is configured to establish the information on the position of the transmitter based on the plurality of the directional characteristics and based on the amplitude values established from the signals associated with one of the plurality of the directional characteristics (Diorio c.15 l.59 – c.16 l.22, c.19 l.30-52 LPS using RSSI and angle of arrival to determine location of a tag). 
Diorio teaches a set of receive beams with directional characteristics However, Diorio does not specifically teach the directional characteristics each relate to at least a set of spatially different receive sensitivities of the antenna device.  Pesavento discloses the directional characteristics each relate to at least a set of spatially different receive sensitivities of the antenna device (Pesavento par fig 11 par 0121 power sensitivities of each of the directional beams). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Diorio with Pesavento by adding the method of associating thresholds to the plurality of receive beams as taught by Pesavento. The motivation to combine Diorio and Pesevanto is to facilitate the determination of a tag as discussed by Pesevanto. 

Consider claim 2
Diorio in view of Pesavento teaches the device in accordance with claim 1, the device comprising a control device, wherein the control device is configured to switch different directional characteristics for receiving signals emanating from the transmitter (Diorio c.11 l.56 – c12 l.3, c.13 l19-40 switching between individual rx and tx beams; hence control device to control the switching), (Diorio c.15 l.59 – c.16 l.22, c.19 l.30-52 LPS using received RSSI and angle of arrival to determine location of a tag). 

Consider claim 4
Diorio in view of Pesavento teaches the device in accordance with claim 1, wherein the antenna device is configured such that the directional characteristics each comprise a global maximum which is located each in a certain sector (Diorio fig 9B the maximum directional separation between two beams 920, 934 is 180 degrees), determined by a pair of an azimuth angle and a co-elevation angle (Diorio c.12 l.67 beam operates in 3-D space. Fig 10 1000 1060 shows the beams 1015-1016 beams at different azimuth and regions at same elevation), in an irradiation region associated to the antenna device (Fig 10 directional beams 1015-1016 from the SBR covers a region). 
 
Consider claim 5
Diorio in view of Pesavento teaches the device in accordance with claim 4, wherein the antenna device is configured such that the directional characteristics each comprise a side maximum which is located each in a sector differing from that sector where the global maximum is located, and which comprises a predeterminable level distance to a level of the global maximum (Diorio fig 9A-B the two beams 920, 934 points to different sectors and is separated by the maximum 180 degrees. The beams can be controlled to direct at region 920 and 922; thus still in different regions but less than the global maximum). 

Consider claim 6
Diorio in view of Pesavento teaches the device in accordance with claim 4, wherein the antenna device is configured such that the directional characteristics each comprise a side maximum which is located each in the same sector as the global maximum and which comprises a predeterminable level distance to a level of the global maximum (Diorio fig 9A-B the two beams 920, 934 points to different sectors and is separated by the maximum 180 degrees. Fig 10 the beams can be controlled to directed such that the beams are partially overlap, i.e. same sector; when the beams are directed in such a way they are partially overlaps, their separation is at a predetermination level less than the global maximum). 

Consider claim 7
Diorio in view of Pesavento teaches the device in accordance with claim 1, wherein the signal processing device is an RFID reader which generates a "received signal strength indication" (RSSI) value as an amplitude value of the field strength of the signals received (Diorio c.15 l.59-63 determining RSSI from RF signal of the tag was at exit 1120). 

Consider claim 8
Diorio in view of Pesavento teaches the device in accordance with claim 1, wherein the signal processing device is configured to identify the transmitter (Diorio c.15 l.35-36 SBR reads tag’s identifier). 

Consider claim 9
Diorio in view of Pesavento teaches the device in accordance with claim 2, the device comprising a signal source, wherein the signal source is configured to generate an excitation signal, and wherein the control device is configured to switch a respective directional characteristic for radiating the excitation signal (Diorio c.13 l.36-59 switching of directional beams to detect tags. c.1 l.35-40 in RFID system reader transmits signal, RFID reader reads the responds from the tag). 
 
Consider claim 10
Diorio in view of Pesavento teaches the device in accordance with claim 9, wherein the control device is configured to switch the directional characteristic switched for radiating the excitation signal as a directional characteristic for receiving the signal emanating from the transmitter (Diorio c.13 l.36-59 switching of directional beams to detect tags. c.1 l.35-40 in RFID system reader transmits signal, RFID reader reads the responds from the tag). 
 
Consider claim 11
Diorio in view of Pesavento teaches the device in accordance with claim 1, wherein the antenna device comprises several antenna elements (Diorio fig 8 c.11 l.56-60 SBR comprises a plurality of antenna elements). 
 
Consider claim 12
Diorio in view of Pesavento teaches the device in accordance with claim 1, wherein the antenna device comprises a feed network (Diorio fig 13 c.20 l.41-47 two or more SBR receivers 1372 and 1374 coupled to LPS/controller; hence feeder network), and wherein the feed network causes different directional characteristics of the antenna device (Diorio fig 13 c.20 l.47-52 SBR receivers 1372 and 1374 detects signals from a tag at directions 1382 and 1388). 
 
Consider claim 13
Diorio in view of Pesavento teaches the device in accordance with claim 12, wherein the feed network is configured to output signals received from the antenna device for each of the plurality of the directional characteristics separately (Diorio fig 13 c.20 l.50-55 signals detected by SBR receivers 1372 and 1374 are feed to the LPS/controller for processing). 
 
Consider claim 14
Diorio in view of Pesavento teaches the device in accordance with claim 1, wherein the antenna device is implemented as a multibeam antenna (Diorio fig 9A-B). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Diorio et al (US 9,349,032 B1) in view of Pesavento et al (US 2016/0042206 A1) as applied to claim 1 above further in view of Liu et al (US 2012/0062381 A1).

Consider claim 3
Diorio in view of Pesavento teaches the device in accordance with claim 1, wherein the data processing device is configured to establish a statement on a direction of the transmitter relative to the antenna device as information on the position of the transmitter (Diorio c.15 l.13-14 an SBR positioned at exit 1120. C.16 l.18-22 LPS determines the tag approaching exit, i.e. tag is in direction toward the SBR positioned at the exit) from the amplitude values and data on the directional characteristics (Diorio c.15 l.59 – c.16 l.22, c.19 l.30-52 LPS using RSSI and angle of arrival to determine location of a tag). 
Diorio teaches signal strengths of beams from a tag. However, Diorio does not specifically teach the storing the signal strengths in vector form. Liu discloses amplitude values established in a vector form (Liu par 0048 signal strengths stored in vector form). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Diorio in view of Pesavento with Liu by adding the method of storing the signal strengths in vector form as taught by Liu. The motivation to combine Diorio in view of Pesevanto and Liu is to facilitate the tracking of movement of the signal emitter as discussed by Liu.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Diorio et al (US 9,349,032 B1) in view of Pesavento et al (US 2016/0042206 A1) in view of Liu et al (US 2012/0062381 A1).
 
Consider claim 16
Diorio teaches a device for determining at least one piece of information on a position of at least one transmitter, comprising an antenna device (Diorio fig 8 c.11 l.56-60 SBR), a control device (Diorio c.11 l.56 – c12 l.3, c.13 l19-40 switching between individual rx and tx beams; hence control device to control the switching), a signal processing device (Diorio c.15 l.61-63 determines RSSI; hence signal processing device) and a data processing device (Diorio c.15 l.25-27 LPS), wherein the antenna device comprises several different directional characteristics (Diorio c.11 l.60 c.12 l.3, fig 10 c.12 l.57-62 SBR can generate receive beams or transmit beams in different directions), wherein the antenna device is configured to receive for each of a plurality of the directional characteristics at least one signal from the transmitter (Diorio c.19 l.30-53 signals from a tag arrives at different angles at the SBR), wherein the antenna device comprises a feed network (Diorio fig 13 c.20 l.41-47 two or more SBR receivers 1372 and 1374 coupled to LPS/controller; hence feeder network), the feed network causing different directional characteristics of the antenna device (Diorio fig 13 c.20 l.47-52 SBR receivers 1372 and 1374 detects signals from a tag at directions 1382 and 1388), wherein the feed network is configured to output signals received from the antenna device in a manner partitioned in correspondence with the directional characteristics (Diorio fig 13 c.20 l.50-55 signals detected by SBR receivers 1372 and 1374 are feed to the LPS/controller for processing), wherein the antenna device is configured such that the directional characteristics each comprise a global maximum which is located each in a certain sector (Diorio fig 9B the maximum directional separation between two beams 920, 934 is 180 degrees), determined by a pair of an azimuth angle and a co-elevation angle (Diorio c.12 l.67 beam operates in 3-D space. Fig 10 1000 1060 shows the beams 1015-1016 beams at different azimuth and regions at same elevation), in an irradiation region associated to the antenna device (Fig 10 directional beams 1015-1016 from the SBR covers a region, wherein the antenna device is configured such that the directional characteristics each comprise a side maximum which is located each in a sector differing from that sector where the global maximum is located, and which comprises a predeterminable level distance to a level of the global maximum (Diorio fig 9A-B the two beams 920, 934 points to different sectors and is separated by the maximum 180 degrees. Fig 10 the beams can be controlled to directed such that the beams are partially overlap, i.e. same sector; when the beams are directed in such a way they are partially overlaps, their separation is at a predetermination level less than the global maximum), wherein the control device is configured to switch the different directional characteristics caused by the feed network for receiving signals emanating from the transmitter (Diorio c.13 l.36-59 switching of directional beams to detect tags. c.1 l.35-40 in RFID system reader transmits signal, RFID reader reads the responds from the tag), wherein the signal processing device is configured to process the signals received by the antenna device and to establish for each of the signals an amplitude value of a field strength of the respective signal (Diorio c.15 l.59-63 determining RSSI from RF signal of the tag), wherein the data processing device is configured to establish the information on the position of the transmitter based on the plurality of the directional characteristics and based on the amplitude values established from the signals associated with one of the plurality of the directional characteristics (Diorio c.15 l.59 – c.16 l.22, c.19 l.30-52 LPS using RSSI and angle of arrival to determine location of a tag), and wherein (Diorio c.15 l.13-14 an SBR positioned at exit 1120. C.16 l.18-22 LPS determines the tag approaching exit, i.e. tag is in direction toward the SBR positioned at the exit) as information on the position of the transmitter from the amplitude values and data on the directional characteristics (Diorio c.15 l.59 – c.16 l.22, c.19 l.30-52 LPS using RSSI and angle of arrival to determine location of a tag).
Diorio teaches receive beams with directional characteristics However, Diorio does not specifically teach the directional characteristics each relate to at least a set of spatially different receive sensitivities of the antenna device.  Pesavento discloses the directional characteristics each relate to at least a set of spatially different receive sensitivities of the antenna device (Pesavento par fig 11 par 0121 power sensitivities of each of the directional beams). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Diorio with Pesavento by adding the method of associating thresholds to the plurality of receive beams as taught by Pesavento. The motivation to combine Diorio and Pesevanto is to facilitate the determination of a tag as discussed by Pesevanto.
Diorio teaches signal strengths of beams from a tag. However, Diorio does not specifically teach the storing the signal strengths in vector form. Liu discloses amplitude values established in a vector form (Liu par 0048 signal strengths stored in vector form). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the .

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        


/Srilakshmi K Kumar/SPE, Art Unit 2647